                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                    SOUTHERN DIVISION
                                         (at Pikeville)

  UNITED STATES OF AMERICA,                           )
                                                      )
              Plaintiff,                              )    Criminal Action No. 7: 15-019-DCR
                                                      )                    and
  V.                                                  )     Civil Action No. 7: 21-038-DCR
                                                      )
  RANDALL CRAIG CARTER,                               )              JUDGMENT
                                                      )
              Defendant.                              )

                                         *** *** *** ***

         In accordance with the Memorandum Order entered this date, and pursuant to Rule 58

of the Federal Rules of Civil Procedure, it is hereby

         ORDERED and ADJUDGED as follows:

         1.        Pursuant to Rule 4 of the Rules Governing Section 2255 Proceedings for the

United States District Courts, the motion to vacate, set aside, or correct sentence brought

pursuant to 28 U.S.C. § 2255 is summarily DISMISSED.

         2.        A Certificate of Appealability shall not issue.

         3.        The Clerk shall transmit a copy of this Judgment and the corresponding

Memorandum Order to the defendant.

         4.        This is a FINAL and APPEALABLE Judgment, and there is no just cause for

delay.




                                                  -1-
Dated: June 2, 2021.




                       -2-
